Citation Nr: 1739216	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a September 2010 decision, the Board denied, in relevant part, service connection for bilateral hearing loss.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In September 2014, the Court issued an order vacating and remanding the Board's decision.

The Board remanded this appeal in October 2015 for additional development.  Thereafter, the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing loss. 

2.  The Veteran was exposed to acoustic trauma during active service.

3.  Symptoms of the currently diagnosed bilateral hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
4.  The current bilateral hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss during service that has progressively continued since separation.  Specifically, the Veteran states that he experienced acoustic trauma during service due to noise exposure caused by driving five-ton diesel cabs without any hearing protection available.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to this service connection claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in November 2008, the Veteran was diagnosed with normal to moderately severe sensorineural hearing loss in the right ear and normal to severe hearing loss in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
55
60
LEFT
20
20
30
55
75

Speech audiometry revealed speech recognition ability of 88 percent in both ears.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma in-service due to driving a five-ton diesel cab without any hearing protection available.  See November 2008 VA examination report.  He also stated that his hearing loss has continued to progress since he was discharged from service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Veteran's service records confirm that he earned a drivers badge, was an M16 Expert, and attended a driver's academy course for three weeks.  His military occupation was "MTR TRANS."  Thus, harmful noise exposure is consistent with the circumstances of his service. 

The Veteran had an in-service audiological evaluation during service in January 1971, at which time auditory thresholds were recorded using American Standards Association (ASA) units.  However, the Veteran's separation examination in November 1972 is presumed to have used ASA or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

On the entrance audiological evaluation in 1971, pure tone thresholds, in decibels, were recorded using ASA standards as follows (converted ISO units are displayed in parenthesis):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
/
-5 (0)
LEFT
5 (20)
-5 (5)
-5 (5)
/
-5 (0)

On the separation audiological evaluation in November 1972, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The medical evidence of record does not demonstrate that the Veteran sustained any in-service hearing loss.  The Veteran's service treatment records show that he did not have any documented complaints, treatment, or diagnosis for hearing loss.  His hearing examination at separation was essentially "normal."  Service treatment records do not reflect any complaint, treatment, or diagnosis of a hearing loss disability, or otherwise reflect a reported history or findings of an auditory injury.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss that first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma during service and the Veteran has also subsequently reported noticing that his hearing diminished during service and continued to worsen since service separation.  See e.g., November 2008 VA examination.

An in-service injury alone does not mandate that service connection be granted.  The in-service acoustic trauma must be shown to cause his current bilateral hearing loss disability, or to have caused chronic or continuous symptoms of the current bilateral hearing loss disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current bilateral hearing loss disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a bilateral hearing loss disability in service or continuous symptoms of a bilateral hearing loss disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a bilateral hearing loss disability during service.  Service treatment records show that the Veteran was not treated for hearing loss related symptoms and his separation examination did not reveal any objective hearing loss.  As a result, the Board does not find the Veteran's more recent reports of in-service injuries and symptoms to be credible to the extent that it is related to any current bilateral hearing loss.  To the extent the Veteran claimed that his bilateral hearing loss disability occurred during service, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a bilateral hearing loss disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a bilateral hearing loss disability after service separation.  As explained in 38 C.F.R. § 3.303(b), continuity of symptoms is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The evidence of record shows the Veteran did not claim that symptoms of bilateral hearing loss began in (or soon after) service until he filed his claim in 2008.  The Board has weighed the Veteran's statements as to the extent he asserted continuity of symptomatology since the time he filed his claim and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Moreover, bilateral hearing loss is diagnosed primarily on clinical findings such as specialized audiological testing, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 3.385.

There are no clinical findings of a bilateral hearing loss disability until approximately 36 years after the Veteran separated from service.  Additionally, the record does not indicate that the Veteran received treatment for bilateral hearing loss during service or that he actually received treatment for any bilateral hearing loss disability within the first year following service separation.  Although the Veteran has asserted that his current bilateral hearing loss was caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to measure or diagnose a hearing loss disability, which is determined based on objective audiometric testing and controlled speech recognition testing.  A hearing loss disability is diagnosed primarily on objective clinical findings, including speech recognition, and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to determine that he had a diagnosis for bilateral hearing loss during or within one year of service because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing that the Veteran is neither trained to administer nor is capable of administering to oneself, even if trained.  Therefore, a bilateral hearing loss disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss disability and service.

A private medical opinion was received in January 2009.  Therein, the private audiologist noted that the Veteran was examined by her in December 2008.  She noted that the Veteran served in the U.S. Army from 1971 to 1973 as a motor transportation operator, which according to the Veteran caused him significant noise exposure.  She relayed the Veteran's reports of driving a five-ton truck "everyday all day" with attached refrigerator units, "which also had motors that constantly ran."  The Veteran reported that hearing protection was not issued.  He also reported working as a machinist after service until 1991, and that hearing protection was required.  He said that he is currently a business representative and has minimal noise exposure in this position.  The Veteran denied any recreational noise exposure.  He also denied any history of ear infections or family history of hearing loss.  His current complaints included a decreased auditory understanding.  The private audiologist noted that the Veteran's service treatment records were reviewed.  She found that his entrance examination was "well within the normal hearing range," but that his separation assumedly showed a 10 decibel shift in worsening since his enlistment examination "or the separation audiogram is suspect."  The Board notes that private audiologist does not appear to have converted the findings to account for the shift from ASA and ISO-ANSI standards.  

The private audiologist also commented on the existence of the Veteran's current bilateral hearing loss disability.  She stated, "It is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."  As a result, she opined, "Therefore, it is my professional opinion based on the history provided and results of these [examinations] that [the Veteran's]...bilateral hearing loss is more likely than not...related to his military noise exposure and may have worsened as a civilian."  The private audiologist further commented, "Medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss."  In addition, she stated, "According to the American College of Occupation and Environmental Medicine noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals."

The Veteran submitted a statement in support of his claim that was received in February 2011.  Therein, the Veteran explained that he did not report any hearing loss during service because he was only 18 years old at the time and "there are a lot of things that transpire in which you do not complain about, or take issue with.  You are in the military and you just focus on your job."  He also explained that, during his time as a machinist, he "was not subjected to severe noise levels and always wore hearing protection."  The Veteran stated that did not complain about his hearing loss for many years because he was not aware that he could file such a claim until he joined the Veterans of Foreign Wars of the United States organization approximately three years ago in 2008.

The Veteran received additional VA examinations in March 2015 and October 2015, which contain medical opinions that have otherwise been found as inadequate, mainly due to the lack of discussion regarding the Veteran's statements of progressive hearing loss since service and his use of hearing protection post-service.  Thus, a medical expert's opinion was obtained in February 2017.  The examiner was asked to explicitly address the fact that any of the Veteran's post-service noise exposure was minimized by the use of hearing protection.  The examiner was also asked to comment on the usual genesis and progression of sensorineural hearing loss, provide an opinion on the likely etiology of the Veteran's hearing loss, discuss the audiological effects, if any, of regular, unprotected and close proximity to noise exposure as a result of driving a five-ton diesel cab, and explain whether the disorders developed independently of in-service noise exposure.  

The February 2017 medical expert examiner, who also provided the Veteran's November 2008 VA examination and an addendum opinion in March 2015, noted that the Veteran's hearing tests in service were normal bilaterally at entrance (with ASA to ISO conversions applied) as well as at separation.  The examiner then noted the private audiologist's conclusion that the Veteran's separation examination showed a 10-decibel worsening of hearing, and commented that the private audiologist appeared to have not applied the ASA to ISO conversion.  The expert examiner found that once the conversion was applied, however, the Veteran's hearing thresholds actually improved from entrance to separation.  She commented that this "does not necessarily mean that thresholds improved, but can be attributed to a common phenomenon known as 'test-retest' in which variations of pure tone thresholds can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise, headphone placement and equipment issues."  As a result, the examiner found that minimal pure tone difference "when comparing entry and exit hearing tests do not always reflect hearing loss, which is the case for this Veteran."  

The medical expert then opined, "Current research does not support the concept of delayed onset hearing loss after thresholds are recorded as normal after the exposure."  As support for this opinion, she referenced the "landmark report" from the Institute of Medicine titled Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006).  She observed that this report found "no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure."  She continued, "Based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The expert noted that this study "remains the definitive consensus in this matter.  Therefore, it is my opinion that it is less likely than not that hearing loss is related to military service."  She also pointed out that according to another scientific committee on noise-induced hearing loss and tinnitus associated with military service, "The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."

The February 2017 medical expert noted that the Veteran worked as a machinist from 1973 to 1991 with the use of hearing protection, per his report, and that he denied any recreational noise exposure post-service.  She commented that the proper use of hearing protection is intended to mitigate the effects of excessive noise exposure.  However, the examiner still found that the Veteran's hearing loss is less likely than not related to service.  She reasoned that the Veteran's hearing was normal at separation, had a noted improvement or test-retest phenomena at separation, but definitely not deterioration in hearing, and that research does not support the claim that hearing loss would occur due to noise after the exposure.  In support of this opinion, she explained that the genesis and progression of hearing loss is individualistic.  She said that there is no timetable in which hearing loss occurs for some people versus other people.  Moreover, she stated that hearing loss could be dependent upon other factors, such as family history, genetics, environmental factors, otosurgical history and ototoxic medications.  Additionally, she said, "Barring any of these circumstances, hearing thresholds typically deteriorate with age and at varying levels."  

With regard to etiology of the Veteran's hearing loss, she opined, "[I]t is more likely than not that hearing loss is related to a combination of presbycusis, and/or civilian occupational noise exposure."  As to audiological effects, if any, of regular unprotected exposure to a five-ton diesel truck, the medical expert found that there was no effect on the Veteran's hearing thresholds.  She reasoned that the Veteran's hearing test at separation was normal and that he did not complain of hearing loss in service or endorse any hearing loss on his report of medical history (the Board notes that there is no report of medical history for the Veteran's separation examination.).  She noted that acoustic damage and effects of noise exposure is individualistic, but "[c]learly, this veteran did not have any ill-effects of noise from 1971-1972."  

Lastly, the February 2017 examiner noted that the Veteran's hearing was considered to be normal at separation in 1972 and the next audiogram of record was in 2008, which documented high frequency hearing loss.  She stated that high frequency hearing loss can be attributed to several conditions, but most relevant in this case, "the in between time of 36 years would logically indicate that hearing loss could be attributed to presbycusis (aging) or noise exposure."  She reasoned that if the only noise exposure post-service was due to the Veteran's occupation, and the Veteran wore hearing protection in his job as a machinist, "then the noise level in the factory would have exceeded the permissible exposure level as allowed by law and the company would have been mandated by OSHA to participate in a Hearing Conservation Program."  She continued, "In this veteran's case from at least 1983-1991, since OSHA and the Federal Register were created in 1983, his company would have been legally compelled to provide documentation of a hearing loss, education of the proper use of hearing protection and/or documentation to a 300 Log."  In turn, she explained that the Veteran or the company would have records of audiometric findings.  Alternatively, she said that if the Veteran did not participate in annual hearing tests or a Hearing Conservation Program, then the noise levels in the factory would not be excessive enough, according to OSHA standards, to mandate the use of hearing protection and the effects of noise induced hearing loss would be limited or negated.  Nonetheless, the examiner still found it more likely than not that the Veteran's hearing loss is related to aging and/or civilian occupational noise exposure.  In further support of her opinion, the examiner stated, "The use of hearing protection does not necessarily negate the influence that noise can cause on an aging auditory system."

In response to this medical expert's opinion, the Veteran's representative submitted additional argument in support of the claim.  In relevant part, the Veteran's representative stated that the Veteran has not claimed delayed onset of hearing, and instead submits that he "suffered an initial hearing loss during service that has worsened across time during his post-service life."  Notably, the Veteran's representative pointed out that the medical expert did not provide an opinion regarding how the Veteran's in-service noise exposure were of a significant nature to cause tinnitus, but not have an adverse effect on his hearing loss.

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current bilateral hearing loss.  As a result, the Board must determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches."). 

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Specifically, the VA audiological examinations show current bilateral hearing loss for VA purposes, but do not relate the Veteran's current symptoms to service despite the Veteran's contention of hearing loss onset in-service.  The January 2009 private opinion provides a positive nexus opinion, but does not adequately discuss the separation examination results as the opinion relies on speculation and incorrect assumption of converting test results.  However, the February 2017 expert medical opinion adequately addressed and refuted the Veteran's contention that his truck driving during service caused his current hearing loss as his hearing test was normal at separation.  The opinion also linked the Veteran's current hearing loss to "an aging auditory system." 

The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing acuity diminished during service and continued to worsen since service separation.  In this case, the Veteran is competent to report exposure to acoustic trauma because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds that the Veteran has provided statements as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  However, his statements of in-service hearing loss are outweighed by the probative value of both the separation examination that showed normal hearing acuity and the VA examiners' opinions.  

The Board has also considered the Veteran's contentions and other lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Hearing loss is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current bilateral hearing loss is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  

Additionally, the long term symptoms of in-service acoustic trauma requires knowledge of multiple other disorders that also cause symptoms of hearing loss, as well as knowledge of all possible etiologies of hearing loss, not just in-service occurrences.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of hearing loss.  Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current bilateral hearing loss and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's disability and service.

After a full review of the record, the weight of the evidence demonstrates that bilateral hearing loss did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, was not chronic or continuous since service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in March 2008, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2015.  The Board instructed the AOJ to conduct additional development and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


